On a review, and a more full consideration of the case, I am satisfied that I was in an error in assenting to the judgment which was rendered by the Supreme Court. If we assume that the sale was in all other respects complete, the difficulty still remains that there was no delivery of the goods. Nothing was done. As was very justly remarked by the defendant's counsel, there was nothing but mere words; and the statute plainly requires something more; it calls for acts. (Per Cowen, J., inArcher vs. Zeh, 5 Hill 205.) A writing must be made, part of the purchase money must be paid, or the buyer must accept and receive part of the goods. Mere words of contract, unaccompanied by any act, cannot amount to a delivery. To hold otherwise would be repealing the statute.
There may be a delivery without handling the property, or changing its position. But that is only where the seller does an act by which he relinquishes his dominion over the property, and puts it in the power of the buyer; as by delivering the key of the warehouse in which the goods are deposited, or directing a bailee of the goods to deliver them to the buyer, with the assent of the bailee to hold the property for the new owner. In such case there is, in addition to the words of bargain, an act by which the dominion over the goods is transforred from the seller to the buyer. Here there was no delivery either actual or symbolical.
I shall not review the cases on this subject further than to notice those supposed to favor the plaintiff. In Chaplin vs.Rogers, (1 East. 192,) the buyer had re-sold the property, and his vendee had carried it away. The Court held that there was sufficient evidence to carry the cause to the jury on the question of delivery to and acceptance by the first purchaser.Bates vs Conkling, (10 Wend. 389,) was a writ of error, and the question of delivery did not arise, because, as the Chief *Page 267 
Justice remarked, the point was not made in the Court below, where it might have been obviated by testimony. It was also suggested at the bar, in answer to this case, that the question arose upon a contract for work and labor, rather than a contract of sale. But it would be difficult to maintain that doctrine. (Downs vs. Ross, 23 Wend. 270.) It is enough, however, that what was said in Bates vs. Conkling, about the delivery of cumbersome articles, was but a dictum, and not upon the point in judgment. In Jewett vs. Warren, (12 Mass. 300,) where logs in a boom were sold, there was a bill of parcels; and no question upon the statute of frauds either was or could be made. The question was, whether there had been a sufficient delivery to constitute the logs a valid pledge. We have not been referred to any modern case, nor have I met with any which will uphold this judgment.
It is undoubtedly true, that it will not always be easy to make an actual delivery of bulky and ponderous articles. But there are other ways of satisfying the statute of frauds. The parties may put their agreement in writing, or the buyer may pay the whole or some part of the purchase money.
I am of opinion that the judgments of the Supreme Court and the Mayor's court should be reversed, and a venire de novo be awarded.